ON appellant’s motion for rehearing.
DAVIDSON, Judge.
In a motion for rehearing, appellant insists that we erred for two reasons in holding the evidence sufficient to support the conviction: (a) the garage was not a building, within the meaning of that term as used in the statute defining burglary, and therefore could not be the subject of a burglary, and (b) there was lack of any evidence showing an entry to the building by breaking.
The garage was a two-story building used primarily for the storage of automobiles. The front of the lower or first floor was entirely open; it had no doors and remained open all the time. Access to the second floor was by means of a ramp — that is, a sloping way — upon and over which cars were driven to the second floor and there stored. The ramp was not closed; there were no doors thereon. Hence a person could enter the front *242of the building and go to the second floor without opening a door.
A “house,” within the meaning of the burglary statute, is defined by Art. 1395, P. C., as follows :
“A ‘house’ within the meaning of this chapter, is any building or structure erected for public or private use, whether the property of the United States, or this State, or of any public or private corporation or association, or of any individual, and of whatever material it may be constructed.”
The building here involved comes within the terms of the statute, and is a house, within the meaning of the statute.
As to the other contention, it is appellant’s position that the State was bound by the appellant’s confession introduced in evidence by the State, to the effect that he entered the second floor of the garage through an open window after having climbed up a pipe to the roof of an adjoining one-story building and that, therefore, entry to the garage was not by a breaking.
There was abundant proof showing that the window to the building was closed prior to appellant’s entry — thereby refuting ,the statement in the confession that it was open. However, whether the window was or was not open is immaterial, for an entry by such means would constitute an unusual place of entry and thereby would come within the meaning of the term “breaking.” Art. 1394, P. C. See Alexander v. State, 20 S. W. 756, 31 Tex. Cr. R. 359.
We remain convinced that the facts support the conviction, and appellant’s motion for rehearing is overruled.
Opinion approved by the Court.